Lawrence, Judge:
This is a valuation proceeding which arose by virtue of the judgment issued by the second division of this court in the case of Herman H. Sticht & Co., Inc., et al. v. United States, 38 Cust. Ct. 480, Abstract 60687, wherein the matter was remanded to a single judge sitting in reappraisement pursuant to the provisions of title 28 U.S.C., section 2636 (d).
The parties to this proceeding have stipulated and agreed that the market value or the price of the instruments and cases involved herein, at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was as set forth on the following page.
*524Herman H. Sticht & Co., Inc.
Protest No. Swiss Entry # francs date ea.
246308-K/7812_. 760331 15 pcs #600 Handtachometers_ 68. 00'
10-7-53 Accessories_ 12. 20
Engravings_ 0. 50
Cases_ 12. 20
263249-K/20076. 10017 20 pcs #250-250A
10-9-53 Tachoscopes_ 135. 50
Accessories_ 10. 50
Stampings_ 0. 50'
Cases_ 7. 75
96 pcs #620 Handtachometers_ 68. 00
Accessories_ 12. 20
Engravings_ 0. 50
Cases_ 12. 20
264350-K/21442. 4218 25 pcs #600 Handtachometers_ 68. 00
8-11-53 Accessories_ 12. 20'
Engravings_ 0. 50
Cases_ 12. 20
25 pcs #621 Handtachometers_ 68. 00'
Accessories_ 12. 20'
Engravings_ 0. 50'
Cases_ 12. 20'
12 pcs #601 Handtachometers_ 68. 00'
Accessories_ 12. 20
Engravings_ 0. 50
Cases_ 12. 20
266721-K/1804. 11720 104 pcs #620 Handtachometers_ 68.00
10-27-53 Accessories_ 12. 20
Engravings_ 0. 50-
Cases_ 12. 20
O. Zernickow Company
266725-K/1809. 819254 25 pcs #620 Handtachometers_ 68. 00
1-7-54 Accessories_ 12. 20
Engravings_ 0. 50
Cases_ 12. 20
It was further stipulated and agreed that there was no higher foreign value for such or similar merchandise.
Upon the agreed facts, I find and hold that export value, as such value is defined in section 402(d) of the Tariff Act of 1930 (19 U.S.C. § 1402(d)), is the proper basis for determining the value of the tachometers, tachoscopes, and cases therefor, covered by the remand of protests enumerated in the schedule, attached to and made part of the decision herein, and that such value is as tabulated, supra.
I further find and hold that such values are the proper dutiable values of such merchandise.
As to all other merchandise, the remand is dismissed.
Judgment will be entered accordingly.